Exhibit 10.11.2.1
LETTER OF GRANT
as of
January 1, 2009
Mr. Dean A. Scarborough
President and Chief Executive Officer
Avery Dennison Corporation
150 North Orange Grove Boulevard
Pasadena, California 91103
Dear Mr. Scarborough:
Avery Dennison Corporation (“Company”) is adopting an amended and restated Avery
Dennison Corporation Supplemental Executive Retirement Plan (“Plan”) effective
as of January 1, 2009. The amended and restated Plan contains the necessary
provisions to bring the Plan into compliance with Internal Revenue Code
Section 409A (“Section 409A”). By complying with the requirements of Section
409A, the benefits provided under such nonqualified deferred compensation plan
may continue to be tax deferred. This letter is written to advise you of the
changes that the Compensation and Executive Personnel Committee of the Board of
Directors of the Company has made to the Plan in order to comply with
Section 409A.
Calculation of SERP Benefit. As an inducement for you to remain in the service
of the Company, and to provide you with additional incentive to further the
growth, development and financial success of the Company, the Company will
continue to provide you with a SERP Benefit that is determined in accordance
with the provisions below and subject to the terms of the Plan.
Your “SERP Benefit” is equal to the annual payment of a straight life annuity
commencing the first day of the month following the month in which you attain
age 65 (or the month in which a Payment Event occurs, if later) with each annual
payment equal to sixty-two and one-half percent (62.5%) of your Average
Compensation. The amount determined in the preceding sentence will be reduced
for early commencement:

(1)   In the same manner as provided in the Qualified Plan to the extent your
Benefit Commencement Date is on or after the date you attain age 55; and   (2)  
To the extent your Benefit Commencement Date is before the date you attain age
55 and your SERP Benefit is payable to you in a Lump Sum, then the Lump Sum SERP
Benefit will be Actuarially Equivalent to the

-1-



--------------------------------------------------------------------------------



 



    SERP Benefit payable to you on the first day of the month following the date
you attain age 55, taking into account the applicable early commencement factors
that would be applied under the Qualified Plan as of such date.

Finally, your SERP Benefit will be further reduced by the Specified Formula
Reductions. For the avoidance of doubt, the rate at which your SERP Benefit
accrues will not be adversely affected if the benefit under the Amended and
Restated Benefit Restoration Plan of Avery Dennison Corporation (“BRP”) is paid
prior to the payment of your SERP Benefit by reason of a Change in Control.
Time and Form of Payment. Your SERP Benefit will be paid on the Benefit
Commencement Date determined under the BRP and in accordance with the form of
payment specified or, if applicable, elected under the BRP.
Key Employee Delay. If you are a Key Employee, as determined under the Avery
Dennison Corporation Key Employee Policy or by the Committee for all
nonqualified plans in accordance with the requirements of Code Section 409A, and
your SERP Benefit is payable due to your Separation from Service, as described
under the BRP, your Benefit Commencement Date will be no earlier than the first
day of the month that is coincident with or next following the date that is six
months after your Separation from Service, unless an earlier payment complies
with a permissible Section 409A exception (e.g., the payment of employment
taxes). To the extent your status as a Key Employee results in a delayed
payment, then, following the end of such six-month period, the Plan will provide
you with a one-time payment equal to the amount you would have been entitled to
receive if your Benefit Commencement Date had not been delayed due to your
status as a Key Employee, together with Interest.
Vesting. You will become vested in your SERP Benefit upon the earliest of the
following dates provided, in the event of (1), (2), or (3), you are an Employee
on that date:

(1)   The date you attain age 60;   (2)   The date you suffer a Disability;  
(3)   The date of your death;   (4)   The date you have an involuntary
Separation from Service from the Company without Cause, including an involuntary
Separation from Service on account of a Change in Control; and   (5)   The date
of your Separation from Service for Good Reason.

Forfeiture. In the event you are terminated by the Company for Cause before you
attain age 65, you will forfeit your entire SERP Benefit under the Plan.

-2-



--------------------------------------------------------------------------------



 



Death Benefit. Upon your death, a Death Benefit will be paid only to the spouse
to whom you were married on the date of your death; payment will be made in a
Lump Sum (which is the form in which the “death benefit” under the BRP is paid)
at the same time as the “death benefit” under the BRP, provided such spouse is
then living.
The amount of the Lump Sum Death Benefit payable to your spouse will be
Actuarially Equivalent to the amount that would have been payable to your spouse
as a survivor benefit hereunder if before your date of death you attained age 60
(or your actual age, if you are older), commenced benefits in the form of a 50%
Joint and Survivor Annuity, and then died.
No Death Benefit will be payable hereunder or under the Plan if you die while
unmarried before any scheduled Benefit Commencement Date.
Definitions. For purposes of determining your rights hereunder and under the
Plan, the terms:

(1)   Cause, Disability, Good Reason, Lump Sum and SERP Benefit will have the
meanings set forth in the Plan;   (2)   Actuarial Equivalent and/or Actuarially
Equivalent, Average Compensation, and Specified Formula Reductions will have the
meanings set forth in Appendix A hereto; and   (3)   Benefit Commencement Date,
Change in Control, Employee, Interest (except for purposes of the definition of
Actuarial Equivalent in Appendix A), Joint and Survivor Annuity, Key Employee,
Qualified Plan, Payment Event, and Separation from Service will have the
meanings set forth in the BRP.

Notwithstanding Section 9.2 of the Plan, neither future amendments nor
termination of the Plan will adversely affect the SERP Benefit to be provided
hereunder or under the Plan without your prior written consent. Notwithstanding
Section 4.4 of the Plan, the Committee may not delay or accelerate the payment
of the SERP Benefit without your prior written consent; provided, however, that
in the event the Committee recommends a delay or an acceleration of the SERP
Benefit to comply with Code Section 409A and you do not consent, you hereby
acknowledge and agree that the Company shall not be liable for any taxes or
penalties incurred under Code Section 409A or otherwise by reason of your lack
of consent. (For the avoidance of doubt, the foregoing sentence shall not be
construed to imply that the Company would have any such liability regardless).
The rights provided hereunder and under the Plan may not be sold, pledged,
assigned or transferred in any manner other than by will or by the laws of
descent and distribution, or in accordance with a domestic relations order as
described in the Plan.

-3-



--------------------------------------------------------------------------------



 



Please acknowledge your receipt and acceptance of this Letter of Grant, and your
agreement to be bound by all of the terms hereof and of the Plan, by
countersigning and dating the enclosed copy of this letter in the space provided
below and returning the same to me.

          Very truly yours,    
 
        AVERY DENNISON CORPORATION    
 
       
By:
  /s/ David E. I. Pyott    
 
            Chairman of the Compensation and Executive Personnel Committee

Date: August 11, 2009

     
I hereby acknowledge having received, read and understood this Letter of Grant
and the Plan, and agree to be bound by the terms hereof and of the Plan.
   
 
   
/s/ Dean A. Scarborough
   
 
   

-4-



--------------------------------------------------------------------------------



 



APPENDIX A
As used in the Letter of Grant to which this Appendix is attached, and herein,
the following terms will have the meanings specified:

1.   “Actuarial Equivalent” or “Actuarially Equivalent” shall mean the
equivalent of a given amount (or series of amounts) payable in another manner or
by another means in accordance with actuarial principles, methods and
assumptions as approved for this purpose by the Compensation and Executive
Personnel Committee of the Board of Directors of the Company and which will
include the following:

(a) Mortality – the Applicable Mortality Table defined in Internal Revenue Code
Section 417(e)(3)(B) in effect each September, for adjustments made during the
one-year period beginning the subsequent December 1.
(b) Interest – The Applicable Interest Rate defined in Internal Revenue Code
Section 417(e)(3)(C) as of September of each year, for adjustments made during
the one-year period beginning the subsequent
December 1; provided, however, for purposes of the reductions described in
paragraphs (3), (4), and (5) of Appendix B, Interest shall be determined as if
the “applicable percentage” referred to in Code Section 417(e)(3)(D)(iii) were
100 percent for all years.

2.   “Average Compensation” shall mean the annual average of (a) and (b) below:

(a) Your salary for the three highest twelve month periods out of your last
sixty months of employment with the Company; plus
(b) Your three highest earned annual bonuses during your last sixty months of
employment with the Company.
For this purpose your salary and bonus will include any such compensation that
is deferred by you under any Company deferred compensation plan or arrangement.

3.   “Specified Formula Reductions” means the specific reductions to the Plan
formula attributable to Company-provided retirement benefits under plans and
arrangements other than the Plan and certain other amounts determined before
January 1, 2009. Said reduction will equal the sum of the amounts listed in the
Specified Formula Reductions Schedule in Appendix B. To the extent necessary,
each amount will be converted to an Actuarially Equivalent straight life annuity
commencing on your Benefit Commencement Date.

-5-



--------------------------------------------------------------------------------



 



APPENDIX B
Specified Formula Reduction Schedule
The Specified Formula Reduction Schedule is the schedule of amounts attributable
to Company-provided benefits and contributions for or in respect of you and
certain other amounts determined before January 1, 2009, which are taken into
account in determining the Specified Formula Reduction. The amounts are
described below and such reduction will be applied as of your applicable Benefit
Commencement Date. Accordingly, to the extent necessary, each such amount will
be converted to an Actuarially Equivalent straight life annuity commencing on
your Benefit Commencement Date before such reduction is applied.

(1)   The Actuarial Equivalent amount payable to or in respect of you under the
Qualified Plan (without regard to any offsets thereunder) and any successor
qualified defined benefit retirement plan offered by the Company; provided such
amount satisfies the requirements of Treasury Regulation Section 1.409A-1(a)(2).
  (2)   The Actuarial Equivalent amount payable to or in respect of you under
the BRP at the same time and in the same form as your SERP Benefit.   (3)   The
Actuarial Equivalent of the Lump Sum amount of your “Company Contributions
Account” and your “Prior Account” under the Avery Dennison Employee Savings Plan
and any successor qualified defined contribution retirement plan offered by the
Company; provided such amount satisfies the requirements of Treasury
Regulation Section 1.409A-1(a)(2).   (4)   The Actuarial Equivalent of the fixed
Lump Sum amounts shown in the following table, where such fixed amounts equal
the Company contributions (plus interest) in your account as of December 31,
2008 under the Avery Dennison Corporation Executive Deferred Retirement Plan,
and the Avery Dennison Corporation Executive Variable Deferred Retirement Plan
projected with fixed assumed contributions with earnings (as specified in the
table) as follows:

-6-



--------------------------------------------------------------------------------



 



Projected Account Balance as of December 31

                                              Company             Account  
Year-End   Age     Contributions     Earnings   Balance    
2008
    53                     $ 271,475 (actual)  
2009
    54     $ 53,110       5.86 %   $ 340,493  
2010
    55     $ 55,200       5.86 %   $ 415,646  
2011
    56     $ 57,550       5.86 %   $ 497,553  
2012
    57     $ 59,870       5.86 %   $ 586,579  
2013
    58     $ 62,320       5.86 %   $ 683,273  
2014
    59     $ 64,820       7.35 %   $ 798,313  
2015
    60     $ 67,470       7.35 %   $ 924,459  
2016
    61     $ 70,210       7.35 %   $ 1,062,617  
2017
    62     $ 73,100       7.35 %   $ 1,213,820  
2018
    63     $ 75,990       7.35 %   $ 1,379,025  
2019
    64     $ 79,120       7.35 %   $ 1,559,504  
2020
    65     $ 82,700       7.35 %   $ 1,756,827  

For Benefit Commencement Dates between the dates in the table above, earnings
(under the table) for the applicable year to be applied to the Reduction Amount
for the immediately preceding year will be computed by multiplying the
applicable amount of earnings for the year shown in the table by a fraction the
numerator of which equals the number of whole calendar months after the
preceding date shown in the table, and the denominator of which is 12. The
contribution amount shown in the table will not be added to the Reduction Amount
or adjusted for earnings (under the table) until the last day of the applicable
year. These amounts are not subject to any additional changes on and after
January 1, 2009.

(5)   The Actuarial Equivalent of the fixed Lump Sum amounts shown in the
following table (representing the estimated lump sum value, determined as of
December 31, 2008, of 12 times your estimated monthly Primary Social Security
Benefit as of the first day of the month next following the date you attain age
65).

          Date     Lump Sum Value  
December 31, 2008
  $ 168,000  
December 31, 2009
  $ 179,000  
December 31, 2010
  $ 192,000  
December 31, 2011
  $ 205,000  
December 31, 2012
  $ 220,000  
December 31, 2013
  $ 236,000  
December 31, 2014
  $ 253,000  
December 31, 2015
  $ 272,000  
December 31, 2016
  $ 294,000  
December 31, 2017
  $ 318,000  
December 31, 2018
  $ 344,000  
December 31, 2019
  $ 371,000  
December 31, 2020
  $ 401,000  

-7-



--------------------------------------------------------------------------------



 



For Benefit Commencement Dates between the dates in the table above, an
interpolated amount will be computed by multiplying the difference between the
values shown in the table at the most recent and the next succeeding dates by a
fraction the numerator of which equals the number of whole calendar months after
the most recent date shown in the table, and the denominator of which is 12.
These amounts will not be subject to any additional changes on and after
January 1, 2009.

-8-